*1030The mother of defendant admitted that he could withdraw whatever he wanted from the joint accounts in his and her name. When he moved to open his defaults he swore the undertaking business was his. His income tax reports stated she was his dependent. In his 1949 Federal income tax report he claimed ownership of the business. In his applications to the State Health Department for renewal of licenses, he stated not only that he was manager of “ The Abbey ” but also that was the name of a firm. In some applications he stated he conducted the establishment in his own name. In a contract executed by the defendant and his mother, it is recited that they were the partners in the conduct of the business. The mother filed no applications for renewal of licenses or any income tax reports. The implied finding of the Official Referee that the mother was the sole owner of the business and solely controlled its books and records is contrary to the weight of the documentary and oral proof. Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ., concur.